Title: Thomas Jefferson to Cunningham Harris, 6 November 1812
From: Jefferson, Thomas
To: Harris, Cunningham


          
            Sir Monticello. Nov. 6. 12 
             Your letter of Sep. 30. came to hand but two days ago. we cultivate wheat here extensively & solely, and every body is getting the Leith machine for threshing it. I mean the original double or treble geered machine, divested of all those things which have been called improvements, in which the wheat is presented to beaters revolving like the vanes of a wheat fan. I have three of them myself, one going by water, & two by horses. many have them in our neighborhood. those moved by horses get out from 80. to 150. bushels a day with from 2. to 5. horses, & cost from 100. to 150.D. those by water get out 300. bushels a day and more if they could be attended, & cost in proportion to their geer, canals, dams Etc. your letter not explaining the principle of yours, I cannot say whether it would be adopted here. this would require an explanation of it’s principle & an example of it’s performance. if it should do better than those we have & be cheaper it would find abundance of demand. there is a general complaint that those we have do not get the wheat out clean enough from the straw. these are the only views I can give you of the probability of it’s being called for here. With them Accept the assurance of my respect.
            
              Th:
              Jefferson
          
          
            P.S. perhaps an explanation of the principle or construction of your machine, & of it’s actual performance would enable me to excite an inclination here to try it. I should judge from your proposal to deliver them at Halifax C. H. that the machine can be moved easily from one field to another. this alone would be a recommendation, as it is found inconvenient to bring the whole wheat of a large farm to one spot.
          
        